State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 27, 2015                   D-60-15
___________________________________

In the Matter of RICHARD P.
   URDA, an Attorney.

COMMITTEE ON PROFESSIONAL                   MEMORANDUM AND ORDER
   STANDARDS,                                     ON MOTION
                    Petitioner;

RICHARD P. URDA,
                    Respondent.

(Attorney Registration No. 2209062)
___________________________________


Calendar Date:   August 10, 2015

Before:   McCarthy, J.P., Garry, Lynch and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Michael K. Creaser of counsel), for petitioner.

     Richard P. Urda, Ithaca, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1988.
He maintains an office for the practice of law in the City of
Ithaca, Tompkins County.

      By decision dated October 25, 2012, this Court suspended
respondent from the practice of law for a period of one year,
which suspension was conditionally stayed (99 AD3d 1165 [2012]).
Respondent now moves for termination of the stayed suspension and
he has provided a supporting affidavit indicating that the
conditions of the stay have been fully complied with. Petitioner
                              -2-                  D-60-15

does not oppose the motion, which we now grant.

     McCarthy, J.P., Garry, Lynch and Clark, JJ., concur.



      ORDERED that respondent's motion is granted, and the stayed
suspension imposed by this Court's decision dated October 25,
2012 is terminated, effective immediately.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court